Citation Nr: 1547506	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a gastrointestinal disability.  

2.  Entitlement to service connection for a gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  In a May 1985 rating decision, the RO denied service connection for a gastrointestinal disability, finding that a chronic gastrointestinal disability did not have its onset in service or within a year thereafter.  The Veteran did not perfect a timely appeal to this decision.  

2.  Records received since the May 1985 rating decision contain evidence not previously considered that has a tendency to substantiate onset of a chronic gastrointestinal disability during service.  

3.  The Veteran has a current diagnosis of diverticulitis and irritable bowel syndrome, disorders which first manifested during service.  



CONCLUSIONS OF LAW

1.  The May 1985 rating decision denying service connection for a gastrointestinal disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  Evidence received since the May 1985 rating decision is new and material and the claim of entitlement to service connection for a gastrointestinal disorder is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for the award of service connection for diverticulitis and irritable bowel syndrome are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to assist and notify

Due to the favorable nature of this Board action, VA's duties to notify and assist claimants need not be further discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

II.  New and material evidence - Skin disorder

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  

Historically, the RO denied service connection for a gastrointestinal disorder in a May 1985 rating decision.  The RO found a lack of evidence of onset of a chronic gastrointestinal disorder in service.  The Veteran did not file a timely notice of disagreement or submit an additional evidence in support of the claim within one year.  Thus, the May 1985 claim became final.

Since the prior denial of the claim in May 1985, recent evidentiary submissions have included private treatment records.  Among these is a letter from G.M.B., M.D., received by VA in April 2013.  In this letter, Dr. B. states he has both known the Veteran since 1989 and reviewed the Veteran's service treatment records.  Based on this evidence, Dr. B. concluded the Veteran had a current chronic gastrointestinal disorder which had its onset in service.  

Having reviewed the evidentiary submissions since May 1985, the Board finds that new and material evidence to reopen service connection for a gastrointestinal disorder has been received.  The April 2013 letter suggests the Veteran has a current gastrointestinal disorder which had its onset in service.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence suggests a possible nexus between a current gastrointestinal disorder and gastrointestinal symptoms experienced by the Veteran in service, the lack of which was the basis of the prior final denial of service connection.  Therefore, the claim is reopened.

III.  Service connection - Gastrointestinal disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

The Veteran has asserted that during service, he began to experience gastrointestinal complaints, including constipation, cramping, and diarrhea.  Private treatment records submitted by the Veteran indicate he reported a similar history to various private physicians while seeking treatment for his persistent symptomatology.  These records also support his assertion of a continuity of gastrointestinal symptomatology following service.  As noted by the October 2011 VA medical opinion statement, the Veteran has a current diagnoses of diverticulitis, confirmed via a 2008 colonoscopy, and irritable bowel syndrome.  The service treatment records also reflect in-service diagnoses of gastroenteritis and internal hemorrhoids.  

The Veteran has also submitted a lay statement from a friend as well as his own assertions indicating the development of a gastrointestinal disorder during service.  Though lay parties, these persons are competent to testify regarding observable symptomatology such as abdominal pain, constipation, and diarrhea.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In light of the above, the Board finds the evidence in relative equipoise.  Specifically, the record reflects opposing medical opinion statements regarding whether an etiological nexus exists between the Veteran's in-service gastrointestinal disorders and current diagnoses of diverticulitis and irritable bowel syndrome.  The evidence does suggest, however, that the Veteran experienced gastrointestinal symptoms during service, and he has stated these symptoms continued since that time.  Moreover, current diagnoses of diverticulitis and irritable bowel syndrome are confirmed by both private and VA examiners.  In light of 38 U.S.C. § 5107, the Board thus concludes that service connection for diverticulitis and irritable bowel syndrome are warranted.  


ORDER

Based on the receipt of new and material evidence, the application to reopen a claim of service connection for a gastrointestinal disorder is granted.  

Service connection for diverticulitis and irritable bowel syndrome is granted.  




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


